FILED
                                                             Mar 29 2017, 9:47 am

                                                                  CLERK
                                                              Indiana Supreme Court
                                                                 Court of Appeals
                                                                   and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeremiah Edward Erickson,                                March 29, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A01-1608-CR-1853
        v.                                               Appeal from the Vanderburgh
                                                         Circuit Court
State of Indiana,                                        The Honorable David D. Kiely,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         82C01-1511-F3-6956



Robb, Judge.




Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017              Page 1 of 18
                               Case Summary and Issues
[1]   Following a jury trial, Jeremiah Erickson was convicted of dealing in a

      Schedule IV controlled substance, a Level 3 felony, and the trial court

      sentenced him to fourteen years in the Indiana Department of Correction.

      Erickson now appeals, raising three issues for our review, which we consolidate

      and restate as: (1) whether the trial court abused its discretion in admitting

      evidence, and (2) whether Erickson’s sentence is inappropriate in light of the

      nature of the offense and his character. Concluding the trial court did not abuse

      its discretion in admitting evidence and Erickson’s sentence is not

      inappropriate, we affirm his conviction and sentence.



                            Facts and Procedural History
[2]   On September 23, 2015, while on assignment in Mexico City, Mexico, a special

      agent with the Drug Enforcement Administration (“DEA”) received

      information from a confidential informant (“CI”) that a package containing 250

      Roxicodone pills was being delivered to him in Mexico City via Evansville,

      Indiana. At the time, the special agent was investigating a source of illegal

      pharmaceutical drugs emanating from a person they believed to be located in

      India. The CI negotiated with the target in India and learned his shipment

      would be sent from Evansville. The CI provided the special agent with the

      package’s tracking number, and shortly thereafter, she contacted the United

      States Postal Inspector’s Office to inquire into the package’s whereabouts. The

      Postal Inspector confirmed the tracking number was valid and informed her the

      Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017   Page 2 of 18
      package was currently in transit in Louisville, Kentucky. The special agent

      then requested the package be detained in Louisville and contacted the DEA’s

      office in Evansville.


[3]   After alerting the local law enforcement authorities about the package, the

      special agent obtained the CI’s written consent to search the package and

      forwarded it to the DEA’s office in Evansville and to the Postal Inspector’s

      Office in Louisville. A search of the package revealed 120 pills in blister packs

      labeled “Oxycodone.” Transcript, Volume II at 45, 47. Further analysis of the

      pills revealed they were not Oxycodone, but were pills containing

      acetaminophen and tramadol.1 The return address on the package listed

      “Johnny Tramoan” of “18 Surainos Blvd., Evansville, IN” as the sender; the

      package also listed a phone number. Tr., Vol. II at 14.


[4]   An investigation conducted by Detective James Budde of the Vanderburgh

      County Sheriff’s Office revealed the name and return address listed on the

      package were fake; however, the phone number was not. In two recorded

      conversations, Detective Budde, while pretending to be the CI’s associate,

      called the phone number to inquire about the package. In the first recorded

      phone call, Detective Budde informed the person on the phone that he was sent

      to Evansville to set up another purchase of 1,000 pills. During this call, the

      person on the phone referred to a “Dude from India,” “blisters,” and the fact



      1
       Tramadol is a prescription pain medication and a Schedule IV controlled substance. See Ind. Code § 35-48-
      2-10(g). By contrast, oxycodone is a Schedule II controlled substance. See Ind. Code § 35-48-2-6(b)(1)(O).

      Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017                     Page 3 of 18
      the pills were “supposed to be blue.” Tr., Vol. III at 63, 65. In the second

      recorded call, Detective Budde arranged a meeting to pick up the 1,000 pills

      and the person on the phone referred to himself as “Jeremiah” or “Johnny or

      Jerry.” Id. at 68. Erickson later appeared at the scheduled meeting. During

      this meeting, he admitted to sending the package and asked Detective Budde,

      who was still acting in an undercover capacity, to relay to the CI that he was

      not aware the pills were fake when he sent them. Erickson was arrested shortly

      following this arranged meeting.


[5]   On November 11, 2015, the State charged Erickson with dealing in a Schedule

      IV controlled substance, a Level 3 felony. On March 30, 2016, Erickson filed a

      motion to suppress evidence, which the trial court denied following a hearing.

      Erickson also filed a motion, pursuant to Indiana Evidence Rule 404(b),

      requesting notice of any crimes, wrongs, or other bad acts the State intended to

      put forth at trial. At trial, Erickson objected to the admission of both recordings

      of the phone calls Detective Budde made, alleging he had not been given proper

      notice of their use and their admission was in violation of the Indiana Rules of

      Evidence. The trial court overruled his objection and the recordings were

      admitted into evidence and published to the jury. The jury found Erickson

      guilty as charged and the trial court sentenced him to fourteen years in the

      Indiana Department of Correction. Erickson now appeals.



                                 Discussion and Decision


      Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017   Page 4 of 18
                                  I. Admission of Evidence
                                      A. Standard of Review
[6]   A trial court has broad discretion in ruling on the admissibility of evidence.

      Turner v. State, 953 N.E.2d 1039, 1045 (Ind. 2011). We review its rulings for

      abuse of discretion, which occurs only if the decision was clearly against the

      logic and effect of the facts and circumstances. Id.


                               B. Admission of Drug Evidence
[7]   Erickson first argues the search of the package violated the Fourth Amendment

      to the United States Constitution. Although Erickson originally challenged the

      admission of the evidence through a motion to suppress, he now challenges the

      admission of that evidence at trial. Therefore, the issue is appropriately framed

      as whether the trial court abused its discretion in admitting the evidence. See

      Carpenter v. State, 18 N.E.3d 998, 1001 (Ind. 2014). However, the ultimate

      determination of the constitutionality of a search or seizure is a question of law

      we consider de novo. Id.


[8]   The Fourth Amendment states, “The right of the people to be secure in their

      persons, houses, papers, and effects, against unreasonable searches and

      seizures, shall not be violated . . . .” U.S. Const. amend. IV. A warrantless

      search or seizure is per se unreasonable, and the State bears the burden to show

      that one of the “well-delineated exceptions” to the warrant requirement applies.

      Holder v. State, 847 N.E.2d 930, 935 (Ind. 2006) (quoting Katz v. United States,

      389 U.S. 347, 357 (1967)).

      Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017   Page 5 of 18
[9]    Erickson argues he retained a legitimate expectation of privacy in the package

       placed in the mail and the mid-transit search violated his Fourth Amendment

       rights because a government agent may not give valid consent. 2 The State

       counters that the special agent obtained the CI’s consent, therefore, the

       warrantless search is valid.


[10]   Sealed packages sent through the mail are entitled to full protection under the

       Fourth Amendment. United States v. Jacobsen, 466 U.S. 109, 114 (1984)

       (“Letters and other sealed packages are in the general class of effects in which

       the public at large has a legitimate expectation of privacy; warrantless searches

       of such effects are presumptively unreasonable”); United States v. Van Leeuwen,

       397 U.S. 249, 251 (1970) (noting first class mail, such as letters and sealed

       packages, is protected from inspection except in the manner provided by the

       Fourth Amendment). Therefore, absent a warrant or the application of a

       warrant requirement exception, the search will be held invalid.


[11]   One such exception to the warrant requirement is when the government obtains

       a valid consent to search. See Best v. State, 821 N.E.2d 419, 429 (Ind. Ct. App.

       2005), trans. denied. Initially, we note the CI also had both a possessory and

       privacy interest in the package. See United States v. Hernandez, 313 F.3d 1206,

       1209 (9th Cir. 2002) (noting an addressee also has both a possessory and

       privacy interest in a mailed package), cert. denied, 538 U.S. 1023 (2003); United



       2
        In this case, the CI was compensated by the DEA for his services and the parties do not dispute he acted as
       an agent of the government.

       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017                        Page 6 of 18
       States v. Villarreal, 963 F.2d 770, 774 (5th Cir. 1992) (noting an addressee has a

       privacy interest in a mailed package); United States v. Koenig, 856 F.2d 843, 846

       (7th Cir. 1988) (noting an addressee also has a reasonable expectation of

       privacy in a mailed package). Further, in United States v. Matlock, 415 U.S. 164,

       170 (1974), the Supreme Court of the United States held “the consent of one

       who possesses common authority over premises or effects is valid as against the

       absent, nonconsenting person with whom that authority is shared.” Common

       authority is not implied from a third party’s property interest; rather, common

       authority rests “on mutual use of the property by persons generally having joint

       access or control for most purposes, so that it is reasonable to recognize that

       any of the [joint parties] has the right to permit the inspection . . . [and] might

       permit the [effects] to be searched.” Id. at 171 n.7.


[12]   Although the common authority doctrine in Matlock has often been applied to

       warrantless searches of homes and other premises, the Supreme Court also

       noted a third party can have common authority over “effects.” Id. at 170. In

       United States v. Aldridge, 642 F.3d 537, 543 (7th Cir. 2011), the Seventh Circuit

       Court of Appeals applied this principle and found the defendant’s wife had

       common authority to consent to a search of a box containing documents, which

       the defendant had given to his wife with instructions to destroy the documents.

       The court determined the defendant conferred joint custody over the box and its

       contents to his wife when he gave it to her unlocked and informed her of its

       contents. Id. Similarly, by sending a package to another with the expectation




       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017   Page 7 of 18
       that the recipient will receive and open it, the sender submits to the recipient’s

       common authority—if not exclusive authority—over the package.3


[13]   Moreover, the Fourth Circuit Court of Appeals addressed a similar case in

       United States v. Williams, 106 F.3d 1173 (4th Cir. 1997), cert. denied, 522 U.S. 847

       (1997). In that case, a confidential informant made three separate DEA-

       monitored purchases of methamphetamine by mail from the defendant. The

       defendant mailed the methamphetamine packages to the informant at a post

       office box under the control of the DEA. The defendant argued the agents’

       warrantless search of the packages violated his Fourth Amendment rights. The

       Fourth Circuit rejected this argument, holding,

                We are of opinion that the admission of the contents of the three
                envelopes did not constitute error at all, much less plain error.
                Even assuming [the defendant] had standing to challenge the
                admissibility of the envelopes, the record indicates that [the
                informant’s] consent was implied from his conduct during the
                investigation. [The informant] had the right to open, or give
                consent to open, the envelopes because they were addressed to
                him. Also at this time, [the informant] . . . and the Task Force
                agents who actually opened the packages were cooperating. [The
                informant] had agreed to buy methamphetamine using
                government money. . . . We believe this evidence of the
                relationship between [the informant] and the Task Force agents
                establishes [the informant’s] implied consent. Accordingly, the




       3
         This conclusion is further supported by the fact that, in this case, Erickson used a fictitious name and
       address. See United States v. Pitts, 322 F.3d 449, 456 (7th Cir. 2003) (holding defendant abandoned package by
       placing it into the stream of mail without a real name or address, and without any legitimate way of
       retrieving it; therefore, it received no Fourth Amendment protection), cert. denied, 540 U.S. 849 (2003).

       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017                        Page 8 of 18
         agents’ search of the packages did not violate [the defendant’s]
         constitutional rights as sender of the package.


Id. at 1177-78.4 Likewise, the CI here was working with the DEA when he

purchased Roxicodone. The CI negotiated the deal, instructed the pills to be

shipped to his address in Mexico City, and supplied the special agent with

tracking numbers once they were shipped. Further, the special agent obtained

the CI’s written consent to search the package and forwarded it to all relevant

authorities. We conclude the CI had common authority over the package and

validly consented to its search.5 Therefore, there is no Fourth Amendment

violation and the trial court did not abuse its discretion in admitting the drugs

into evidence.




4
  Erickson asserts Williams is distinguishable because “the package in question [in Williams] reached its
destination . . . [t]herefore, the defendant lost his expectation of privacy in the package.” Reply Brief of
Appellant at 9. As we have already noted, like Erickson, the CI had common authority over and a privacy
interest in the package. Further, we note where and when the package was searched did not figure into the
Fourth Circuit’s analysis of whether the informant could consent to the search. Therefore, we find
unpersuasive Erickson’s attempt to distinguish Williams.
5
  Erickson cites to State v. Thomas, 642 N.E.2d 240, 246 (Ind. Ct. App. 1994), trans. denied, and asserts a
government agent may never consent to a search. Although Thomas certainly contains that language, the
genesis of this stated principle is traced back to Coolidge v. New Hampshire, 403 U.S. 443, 487-90 (1971), and
we disagree that Coolidge categorically states a government agent may never consent to a search. In Coolidge,
after police officers arrested the defendant, they returned to his home and questioned his wife. The wife,
upon the direction and request of the officers, voluntarily produced her husband’s clothes and guns. The
question before the Court was whether the wife “must be regarded as having acted as an ‘instrument’ or agent
of the state when she produced her husband’s belongings” such that her actions were their actions, thus
implicating the Fourth Amendment. Id. at 487. Ultimately, the Court concluded the wife was not an agent
of the government; therefore, the Fourth Amendment did not apply to her actions. Id. at 489-90. The
Coolidge Court’s concern appears to have been the officers’ ability to “coerce or dominate [the wife], or . . .
direct her actions by the more subtle techniques of suggestion . . . .” Id. at 489. We think it is an entirely
different situation when a confidential informant voluntarily offers information and consents to the search of
a package addressed to him. Moreover, as the Court never deemed the wife to be an agent of the
government, we disagree Coolidge created a brightline rule that a government agent may never consent to a
search.

Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017                         Page 9 of 18
                             C. Admission of Audio Recordings
[14]   Erickson also contends the trial court abused its discretion in admitting the two

       audio recordings between Detective Budde and the person whose phone

       number was listed on the mailed package. Erickson makes three arguments

       with regard to the recordings. He argues (1) the State failed to give proper

       notice of its intent to introduce evidence of Erickson’s prior “bad acts”; (2) the

       recordings should have been excluded pursuant to Indiana Rule of Evidence

       404(b); and (3) the evidence should have been excluded pursuant to Indiana

       Rule of Evidence 403.6


                                                       1. Notice

[15]   Erickson asserts the two audio recordings qualify as “bad acts” pursuant to

       Indiana Rule of Evidence 404(b); therefore, the State was required to give

       notice of their intent to offer that evidence at trial. Rule 404(b) states:


               (1) Prohibited Uses. Evidence of a crime, wrong, or other act is
               not admissible to prove a person’s character in order to show that
               on a particular occasion the person acted in accordance with the
               character.

               (2) Permitted Uses; Notice in a Criminal Case. This evidence may be
               admissible for another purpose, such as proving motive,
               opportunity, intent, preparation, plan, knowledge, identity,
               absence of mistake, or lack of accident. On request by a
               defendant in a criminal case, the prosecutor must:




       6
        Because we address Indiana Rule of Evidence 403 under subsection “2. Indiana Rule of Evidence 404(b)”
       below, we do not separately address Erickson’s third argument concerning Rule 403.

       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017                  Page 10 of 18
                        (A) provide reasonable notice of the general nature of any
                        such evidence that the prosecutor intends to offer at trial;
                        and

                        (B) do so before trial--or during trial if the court, for good
                        cause, excuses lack of pretrial notice.


       Erickson maintains the trial court abused its discretion by permitting the State

       to introduce the audio recordings without giving notice as required by the rule.

       In Hatcher v. State, our supreme court stated “there is no hard and fast rule

       governing the time period in which the State should respond to an appropriate

       request under 404(b).” 735 N.E.2d 1155, 1158 (Ind. 2000) (citation and internal

       quotation omitted). Therefore, the reasonableness of the State’s notice does not

       turn on its relation in time to either the defendant’s request for notice or the

       date of trial; rather, the reasonableness of the notice requires an examination of

       whether the purpose of the notice provision was achieved based upon the

       circumstances of a particular case. Id. The purpose of the notice requirement in

       Rule 404(b) “is to reduce surprise and to promote the early resolution of

       questions of admissibility.” Id. (citation omitted).


[16]   At the outset, we express hesitancy with Erickson’s assertion that the State’s act

       of providing the audio recordings during discovery did not constitute

       “reasonable notice” pursuant to Rule 404(b)(2)(A). The purpose of discovery is

       to put the other party on notice of the evidence upon which a party intends to

       rely at trial. See Bennett v. State, 5 N.E.3d 498, 511 (Ind. Ct. App. 2014), trans.

       denied. Defense counsel was provided the audio recordings at least a month

       before trial and was aware of the information they contained and the likelihood

       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017         Page 11 of 18
       the State would want to use this information to link Erickson to the package,

       phone number, and phone calls.


[17]   However, even assuming the State did not provide “reasonable notice,” it is

       apparent from the record the trial court excused any lack of pretrial notice for

       good cause. See Evid. R. 404(b)(2)(B). At some point prior to or during trial,

       but before the State moved to admit the recordings, Erickson filed a motion in

       limine seeking to exclude the recordings; clearly, some notice must have been

       provided that the State was going to introduce the recordings at some point at

       trial. Before the start of the second day of trial, the trial court heard, outside of

       the presence of the jury, Erickson’s objections and argument regarding the

       admissibility of the recordings as they pertain to Rule 404(b). The trial court

       noted and defense counsel acknowledged the audio recordings were provided to

       defense counsel at least a month before trial. Consequently, because defense

       counsel was not surprised by the evidence and was afforded an opportunity to

       resolve the questions of admissibility, we cannot find that the trial court’s

       evidentiary ruling regarding the notice provision of Rule 404(b) was clearly

       against the logic, facts, and circumstances presented. See Dixon v. State, 712
N.E.2d 1086, 1093 (Ind. Ct. App. 1999) (rejecting the argument evidence is

       inadmissible for failure to provide notice pursuant to 404(b) where defendant

       has failed to demonstrate prejudice).


                                   2. Indiana Rule of Evidence 404(b)

[18]   Erickson also asserts because the two recordings undisputedly demonstrate the

       person on the phone arranging a future sale of a controlled substance with
       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017   Page 12 of 18
       Detective Budde, an illegal transaction for which Erickson was not charged,

       they should have been excluded as a “crime, wrong, or other act” under Rule

       404(b). Ind. Evidence Rule 404(b).


[19]   As noted above, Rule 404(b) prohibits the State from presenting evidence of a

       person’s “crime, wrong, or other act” to the extent it is used to prove a person’s

       character and demonstrate on a particular occasion a person acted in

       accordance with that character. Id. The purpose of the rule is to protect against

       the “forbidden inference—that the defendant acted badly in the past, and that

       the defendant’s present, charged actions conform with those past bad acts

       . . . .” Nicholson v. State, 963 N.E.2d 1096, 1099-100 (Ind. 2012) (citation

       omitted). However, evidence of crimes, wrongs, or other acts are admissible if

       offered for another purpose, such as to prove “motive, opportunity, intent,

       preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”

       Evid. R. 404(b)(2).


[20]   In assessing the admissibility of 404(b) evidence, we (1) determine whether the

       evidence of other crimes, wrongs, or acts is relevant to a matter at issue other

       than the defendant’s propensity to commit the charged act; and (2) balance the

       probative value of the evidence against its prejudicial effect pursuant to Rule

       403.7 Hicks v. State, 690 N.E.2d 215, 221 (Ind. 1997).




       7
        Indiana Rule of Evidence 403 permits the trial court to exclude relevant evidence “if its probative value is
       substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,
       misleading the jury, undue delay, or needlessly presenting cumulative evidence.”

       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017                        Page 13 of 18
[21]   During opening statements, Erickson’s defense counsel asserted Erickson was

       not the person who sent the package addressed to the CI in Mexico City. He

       stated,


                 [N]o one is going to testify as to [Erickson] being the person who
                 actually mailed pills from Evansville, Indiana, there won’t be any
                 testimony from the Clerk who waited on him presumably, there
                 won’t be anybody who’s going to say I saw that man mail the
                 pills or mail this package . . . . Now ultimately [law
                 enforcement] conduct[s] an investigation, they get to the point
                 where they believe that Mr. Erickson is, in fact, the person who
                 mailed the pills from Evansville, Indiana, but you’re not going to
                 hear any direct evidence that he is the person that did that. I
                 would submit to you that after we’re done listening to all of the
                 State’s witnesses . . . there will be a substantial question in your
                 mind as to whether or not Jeremiah Erickson is the guy who
                 mailed the pills. . . . The dispute’s going to be who mailed the
                 package.


       Tr., Vol. II at 7-8. As Erickson clearly placed the identity of the sender of the

       package as a central issue in this case, we conclude the audio recordings are

       entirely relevant to a matter at issue other than the defendant’s propensity to

       deal drugs. See Benton v. State, 691 N.E.2d 459, 463 (Ind. Ct. App. 1998)

       (noting when a defendant places his or her identity at issue, it is within the trial

       court’s discretion to admit Rule 404(b) evidence). In the recording of the first

       call Detective Budde made to the phone number listed on the package, the

       person on the phone expressed extensive knowledge about the mailed package.

       Specifically, he referred to a “Dude from India,” “blisters,” and the fact the pills

       were “supposed to be blue.” Tr., Vol. III at 63, 65. Shortly thereafter,


       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017   Page 14 of 18
       Detective Budde made a second call to the same number to continue the

       conversation about arranging a future deal. The person on the phone, after

       apparently calling the CI to verify that he had in fact sent an associate to

       Evansville, identified himself as “Jeremiah” or “Johnny or Jerry.” Id. at 68.


[22]   Further, although we acknowledge the prejudicial effect the recordings may

       have had, all relevant evidence is inherently prejudicial to a defendant in a

       criminal prosecution, Sanders v. State, 840 N.E.2d 319, 323 (Ind. 2006), and we

       cannot say the probative value of the recordings was substantially outweighed

       by any prejudice to Erickson, as the recordings were of high probative value.

       As previously noted, the first audio recording demonstrates the person on the

       phone had knowledge of the package from which a reasonable jury could infer

       the person on the phone was the sender of the package. The person referred to

       a “Dude from India,” “blisters,” and referred to the fact the pills were not what

       they purported to be. Tr., Vol. III at 63, 65. The facts of this case demonstrate

       the DEA was investigating a source of drugs emanating from India, the pills in

       the package were delivered in “blister packs,” and the pills were not

       Roxicodone, as they were supposed to be. Finally, in the second recording, the

       person on the phone identifies himself as Jeremiah, Johnny, or Jerry. The

       probative value of this evidence is clear as the defendant is Jeremiah Erickson

       and the name on the package listed a “Johnny Tramoan” as the sender. Tr.,

       Vol. II at 14.


[23]   We conclude the prior “bad acts” presented by the State at trial were relevant to

       establish Erickson’s identity as the person speaking with Detective Budde on

       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017   Page 15 of 18
       the phone and as the sender of the package. Further, the recordings were of

       such high probative value to establishing his identity that any prejudice to

       Erickson did not substantially outweigh their probative value. Accordingly, the

       trial court did not abuse its discretion in admitting the audio recordings into

       evidence.


                                  II. Inappropriate Sentence
[24]   Finally, Erickson requests we exercise our constitutional authority to review

       and revise his sentence. Indiana Appellate Rule 7(B) provides, “The Court may

       revise a sentence authorized by statute if, after due consideration of the trial

       court’s decision, the Court finds that the sentence is inappropriate in light of the

       nature of the offense and the character of the offender.” The defendant bears

       the burden of persuading this court his or her sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Whether we regard a

       sentence as inappropriate turns on “the culpability of the defendant, the severity

       of the crime, the damage done to others, and myriad other factors that come to

       light in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The

       principal role of appellate review is to “leaven the outliers,” not achieve the

       perceived “correct” result in each case. Id. at 1225.


[25]   The advisory sentence is the starting point the legislature selected as an

       appropriate sentence for the crime committed. Anglemyer v. State, 868 N.E.2d
482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). Here,

       Erickson was convicted of dealing in a Schedule IV controlled substance, a


       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017   Page 16 of 18
       Level 3 felony. A person convicted of a Level 3 felony shall be imprisoned for a

       fixed term of between three and sixteen years, with the advisory sentence being

       nine years. Ind. Code § 35-50-2-5(b). The trial court sentenced Erickson to

       fourteen years executed in the Department of Correction.


[26]   As to the nature of the offense, we note Erickson participated in an elaborate

       scheme to illegally obtain and sell controlled substances across state and

       international borders. As to his character, Erickson’s criminal history is

       extensive. Erickson has been convicted of nine offenses (including his current

       offense), four of which are felonies, and has also violated his probation once

       resulting in the revocation of his probation. Although only one of Erickson’s

       prior offenses relate to his current offense, see Harris v. State, 897 N.E.2d 927,

       930 (Ind. 2008) (noting the significance of a defendant’s criminal history varies

       based upon the gravity, nature, and number of prior offenses in relation to the

       current offense), his consistent contacts with law enforcement and the judicial

       system exhibit a disregard for the law and an inability or unwillingness to abide

       by it. Further, contrary to Erickson’s assertion he acted as an “intermediary for

       a single package of 120 pills of Tramadol[,]” Brief of Appellant at 41, the facts

       demonstrate Erickson was entirely willing to arrange another transaction to sell

       a substantial amount of a controlled substance to Detective Budde. Simply put,

       nothing about the nature of the offense or Erickson’s character persuades us his

       sentence is inappropriate.



                                               Conclusion
       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017   Page 17 of 18
[27]   The trial court did not abuse its discretion in its evidentiary rulings and

       Erickson’s sentence is not inappropriate in light of the nature of the offense and

       his character. Therefore, we affirm his conviction and sentence.


[28]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Opinion 82A01-1608-CR-1853 | March 29, 2017   Page 18 of 18